 



Exhibit 10.7
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SILICON MOUNTAIN HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.
AMENDED AND RESTATED SECURED CONVERTIBLE TERM NOTE
          FOR VALUE RECEIVED, each of SILICON MOUNTAIN HOLDINGS, INC., a
Colorado corporation (the “Parent”), SILICON MOUNTAIN MEMORY, INCORPORATED, a
Colorado corporation (“SMM”), and the other companies listed on Exhibit A
attached hereto (such other companies together with the Parent and SMM, each a
“Company” and collectively, the “Companies”), hereby jointly and severally
promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services Limited,
P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or
successors in interest, sum of Two Million Five Hundred Thousand Dollars
($2,500,000), together with any accrued and unpaid interest hereon, on
September 25, 2009 (the “Maturity Date”) if not indefeasibly sooner paid in
full.
          Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in that certain Security and Purchase Agreement
dated as of the date hereof by and among the Companies and the Holder (as
amended, modified and/or supplemented from time to time, the “Security
Agreement”).
          The following terms shall apply to this Secured Convertible Term Note
(this “Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
          1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable
on the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus three percent (3%)
(the “Contract Rate”). The Contract Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be effective as
of the day of the change in the Prime Rate. The Contract Rate shall not at any
time be less than nine percent (9%). Interest shall be (i) calculated on the
basis of a 360 day year, and (ii) payable monthly, in arrears and in cash,
commencing on October 2, 2006, on the first business day of each consecutive
calendar month thereafter through and including the Maturity Date, and on the
Maturity Date, whether by acceleration or otherwise.
Amended and Restated Secured Convertible Term Note

 



--------------------------------------------------------------------------------



 



          1.2 Contract Rate Payments. The Contract Rate shall be calculated on
the last business day of each calendar month hereafter (other than for increases
or decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date and shall be
subject to adjustment as set forth herein.
          1.3 Principal Payments. Amortizing payments of the aggregate principal
amount outstanding under this Note at any time (the “Principal Amount”) shall be
made in cash, jointly and severally, by the Companies on October 1, 2007 and on
the first business day of each succeeding month thereafter through and including
the date immediately preceding the Maturity Date (each, an “Amortization Date”).
Commencing on the first Amortization Date, the Companies shall make monthly
payments to the Holder on each Amortization Date, each such payment in the
amount of Fifty Thousand Dollars ($50,000) together with any accrued and unpaid
interest on such portion of the Principal Amount plus any and all other unpaid
amounts which are then owing under this Note, the Security Agreement and/or any
other Ancillary Agreement (collectively, the “Monthly Amount”). Any outstanding
Principal Amount together with any accrued and unpaid interest and any and all
other unpaid amounts which are then owing by the Companies to the Holder under
this Note, the Security Agreement and/or any other Ancillary Agreement shall be
due and payable on the Maturity Date.
ARTICLE II
FORCED CONVERSION AND REDEMPTION
          2.1 Forced Conversion. On or after the Public Transaction Closing
Date, in the event that (i) the Common Stock is listed or quoted on a Principal
Market, (ii) no Event of Default has occurred and is continuing and (iii) the
VWAP of the Common Stock on the Principal Market is equal to or greater than one
hundred seventy five percent (175%) of the Fixed Conversion Price (as defined
below) for a period of at least twenty (20) out of the immediately preceding
thirty (30) trading days, then the Parent may, at its sole option, so long as no
Event of Default (as defined below) has occurred and is continuing, provide the
Holder written notice (a “Forced Conversion Notice”) requiring the conversion
(the “Forced Conversion”) at the Fixed Conversion Price of all or a portion of
the outstanding principal of this Note (subject to compliance with Sections 2.2
and 3.2 of this Note and the other terms and conditions of this Note), together
with accrued interest on the amount being prepaid, as of the date set forth in
such Forced Conversion Notice (the “Forced Conversion Date”). The Forced
Conversion Date shall be the date immediately succeeding the date of the Forced
Conversion Notice. No later than three (3) Business Days following the Forced
Conversion Date, the Parent shall deliver to the Holder the shares of Common
Stock issued in satisfaction of the principal amount of this Note being
converted as set forth in the Forced Conversion Notice. Notwithstanding the
foregoing, the Parent’s right to provide a Forced Conversion Notice in
accordance with the terms and conditions of this Section 2.1 shall be subject to
the limitation that the number of shares of Common Stock issued in connection
with any Forced Conversion Notice shall not exceed twenty percent (20%) of the
aggregate dollar trading volume of the Common Stock for the thirty (30) trading
days immediately preceding the Forced Conversion Date (as such volume is
reported by
Amended and Restated Secured Convertible Term Note

2



--------------------------------------------------------------------------------



 



Bloomberg L.P.). The Parent shall not be permitted to give the Holder more than
one Forced Conversion Notice under this Note during any thirty (30) trading day
period. Any principal amount of this Note which is prepaid pursuant to this
Section 2.1 shall be deemed to constitute payments of outstanding principal
applying to Monthly Amounts for the remaining Amortization Dates in
chronological order. For the purpose of this Note, “VWAP” means, for any trading
day, the daily volume weighted average sale price of the Common Stock for such
date (or, if there is no trading on that day,the nearest preceding date) on the
Principal Market on which the Common Stock is then listed or quoted for trading
as reported by Bloomberg L.P.
          2.2 No Effective Registration. Notwithstanding anything to the
contrary herein, the Parent shall not be permitted to pay any part of its
obligations or the obligations of any other Company to the Holder hereunder in
shares of Common Stock if (i) there fails to exist an effective current
Registration Statement (as defined in the Registration Rights Agreement)
covering the resale of the shares of Common Stock to be issued in connection
with such payment or there fails to exist an exemption from registration for
resale available pursuant to Rule 144 of the Securities Act and in respect of
the Common Stock to be issued in connection with such payment or (ii) an Event
of Default (as hereinafter defined) exists and is continuing, unless such Event
of Default is cured within any applicable cure period or otherwise waived in
writing by the Holder.
          2.3 Optional Redemption in Cash. The Companies may prepay this Note
(“Optional Redemption”) by paying to the Holder a sum of money equal to one
hundred fifteen percent (115%) of the Principal Amount outstanding at such time
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement or any other Ancillary Agreement (the “Redemption Amount”) outstanding
on the Redemption Payment Date (as defined below). The Companies shall deliver
to the Holder a written notice of redemption (the “Notice of Redemption”)
specifying the date for such Optional Redemption (the “Redemption Payment
Date”), which date shall be ten (10) business days after the date of the Notice
of Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Parent has
provided a Forced Conversion Notice in accordance with Section 2.1 or the Holder
has previously delivered a Notice of Conversion (as hereinafter defined) or for
conversions elected to be made by the Holder pursuant to Section 3.3 during the
Redemption Period. The Redemption Amount shall be determined as if the Holder’s
conversion elections had been completed immediately prior to the date of the
Notice of Redemption. On the Redemption Payment Date, the Redemption Amount must
be paid in good funds to the Holder. In the event the Companies fail to pay the
Redemption Amount on the Redemption Payment Date as set forth herein, then such
Redemption Notice will be null and void.
ARTICLE III
HOLDER’S CONVERSION RIGHTS
          3.1 Optional Conversion. Subject to the terms set forth in this
Article III, the Holder shall have the right, but not the obligation, to convert
all or any portion of the issued and outstanding Principal Amount and/or accrued
interest and fees due and payable into fully paid
Amended and Restated Secured Convertible Term Note

3



--------------------------------------------------------------------------------



 



and nonassessable shares of Common Stock at the Fixed Conversion Price. The
shares of Common Stock to be issued upon such conversion are herein referred to
as, the “Conversion Shares.” For purposes of this Note, subject to Section 3.6
hereof, the initial “Fixed Conversion Price” means $3.69.
          3.2 Conversion Limitation. Notwithstanding anything herein to the
contrary, in no event shall the Holder be entitled to convert, or be forced to
convert pursuant to a Forced Conversion, any portion of this Note in excess of
that portion of this Note upon exercise of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of this Note or the unexercised
or unconverted portion of any other security of the Holder subject to a
limitation on conversion analogous to the limitations contained herein) and
(2) the number of shares of Common Stock issuable upon the conversion of the
portion of this Note with respect to which the determination of this proviso is
being made, would result in beneficial ownership by the Holder and its
Affiliates of any amount greater than 9.99% of the then outstanding shares of
Common Stock (whether or not, at the time of such conversion, the Holder and its
Affiliates beneficially own more than 9.99% of the then outstanding shares of
Common Stock). As used herein, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act. For purposes
of the proviso to the second preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso. The limitations set forth herein (x) may be
waived by the Holder upon provision of no less than sixty-one (61) days prior
notice to the Company and (y) shall automatically become null and void
(i) following notice to the Company upon the occurrence and during the
continuance of an Event of Default (as defined in the Security and Purchase
Agreement dated as of the date hereof among the Holder, the Company and various
subsidiaries of the Company (as amended, modified, restated and/or supplemented
from time to time, the “Security Agreement”)), or (ii) upon receipt by the
Holder of a Notice of Redemption.
          3.3 Mechanics of Holder’s Conversion. In the event that the Holder
elects to convert this Note into Common Stock, the Holder shall give notice of
such election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriate completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Parent in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion Date”).
Pursuant to the terms of the Notice of Conversion, the Parent will issue
instructions to the transfer agent accompanied by an opinion of counsel within
three (3) business day of the date of the delivery to the Parent of the
Amended and Restated Secured Convertible Term Note

4



--------------------------------------------------------------------------------



 



Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Parent of the Notice of Conversion
(the “Delivery Date”). In the case of the exercise of the conversion rights set
forth herein the conversion privilege shall be deemed to have been exercised and
the Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.
          3.4 Late Payments. The Companies understand that a delay in the
delivery of the Conversion Shares in the form required pursuant to this Article
beyond the Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to all other rights and
remedies which the Holder may have under this Note, applicable law or otherwise,
the Companies shall, jointly and severally, pay late payments to the Holder for
any late issuance of Conversion Shares in the form required pursuant to this
Article II upon conversion of this Note, in the amount equal to $100 per
business day after the Delivery Date. The Companies shall, jointly and
severally, make any payments incurred under this Section in immediately
available funds upon demand.
          3.5 Conversion Mechanics. The number of shares of Common Stock to be
issued upon each conversion of this Note shall be determined by dividing that
portion of the principal and interest and fees to be converted, if any, by the
then applicable Fixed Conversion Price. In the event of any conversions of a
portion of the outstanding Principal Amount pursuant to this Article III, such
conversions shall be deemed to constitute conversions of the outstanding
Principal Amount applying to Monthly Amounts for the remaining Amortization
Dates in chronological order.
          3.6 Adjustment Provisions. The Fixed Conversion Price and number and
kind of shares or other securities to be issued upon conversion determined
pursuant to this Note shall be subject to adjustment from time to time upon the
occurrence of certain events during the period that this conversion right
remains outstanding, as follows:
               (a) Reclassification. If the Parent at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock (i) immediately prior to or (ii) immediately after,
such reclassification or other change at the sole election of the Holder.
               (b) Stock Splits, Combinations and Dividends. If the shares of
Common Stock are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock or any
preferred stock issued by
Amended and Restated Secured Convertible Term Note

5



--------------------------------------------------------------------------------



 



the Parent in shares of Common Stock, the Fixed Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
          3.7 Reservation of Shares. During the period the conversion right
exists, the Parent will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Conversion Shares
upon the full conversion of this Note and the Warrants. The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable. The Parent agrees that its issuance of this Note shall
constitute full authority to its officers, agents, and transfer agents who are
charged with the duty of executing and issuing stock certificates to execute and
issue the necessary certificates for the Conversion Shares upon the conversion
of this Note.
          3.8 Registration Rights. The Holder has been granted registration
rights with respect to the Conversion Shares as set forth in the Registration
Rights Agreement.
          3.9 Issuance of New Note. Upon any partial conversion of this Note, a
new Note containing the same date and provisions of this Note shall, at the
request of the Holder, be issued by the Companies to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid. Subject to the provisions of Article IV of this Note, the Companies
shall not pay any costs, fees or any other consideration to the Holder for the
production and issuance of a new Note.
ARTICLE IV
EVENTS OF DEFAULT
          4.1 Events of Default. The occurrence of an Event of Default under the
Security Agreement shall constitute an event of default (“Event of Default”)
hereunder.
          4.2 Default Interest. Following (i) the occurrence and during the
continuance of an Event of Default and (ii) written notice by the Holder to the
Companies, each Company shall be jointly and severally obligated to pay
additional interest on the outstanding principal balance of this Note in an
amount equal to one percent (1%) per month, and all outstanding Obligations,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.
          4.3 Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may elect (after
providing written notice to the Companies), in addition to all rights and
remedies of the Holder under the Security Agreement and the Ancillary Agreements
and all obligations of each Company under the Security Agreement and the
Ancillary Agreements, to require the Companies, jointly and severally, to make a
Default Payment (“Default Payment”). The Default Payment shall be one hundred
ten
Amended and Restated Secured Convertible Term Note

6



--------------------------------------------------------------------------------



 



percent (110%) of the outstanding principal amount of the Note, plus accrued but
unpaid interest, all other fees then remaining unpaid, and all other amounts
payable hereunder. The Default Payment shall be applied first to any fees due
and payable to the Holder pursuant to the Notes and/or the Ancillary Agreements,
then to accrued and unpaid interest due on the Notes, the Security Agreement and
then to the outstanding principal balance of the Notes. The Default Payment
shall be due and payable immediately on the date that the Holder has demanded
payment of the Default Payment pursuant to this Section 4.3.
ARTICLE V
MISCELLANEOUS
          5.1 Conversion Privileges. The conversion privileges set forth in
Article III shall remain in full force and effect immediately from the date
hereof until the date this Note is indefeasibly paid in full and irrevocably
terminated.
          5.2 Cumulative Remedies. The remedies under this Note shall be
cumulative.
          5.3 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
          5.4 Notices. Any notice herein required or permitted to be given shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective Company at the address provided for such Company in the Security
Agreement executed in connection herewith, and to the Holder at the address
provided in the Security Agreement for the Holder, with a copy to Laurus Capital
Management, LLC, Attn: Portfolio Services, 335 Madison Avenue, 10th Floor, New
York, New York 10017, facsimile number (212) 541-4410, or at such other address
as the respective Company or the Holder may designate by ten days advance
written notice to the other parties hereto. A Notice of Conversion shall be
deemed given when made to the Parent pursuant to the Security Agreement.
          5.5 Amendment Provision. The term “Note” and all references thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.
Amended and Restated Secured Convertible Term Note

7



--------------------------------------------------------------------------------



 



          5.6 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder,
except as permitted in the Security Agreement, any such purported assignment
without such consent being null and void.
          5.7 Cost of Collection. In case of any Event of Default under this
Note, the Companies shall, jointly and severally, pay the Holder the Holder’s
reasonable costs of collection, including reasonable attorneys’ fees.
          5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
               (a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
               (b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
COMPANY, ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS
NOTE, THE SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY
MATTER ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF
THE OTHER ANCILLARY AGREEMENTS PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID
Amended and Restated Secured Convertible Term Note

8



--------------------------------------------------------------------------------



 



               (c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
HOLDER, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE
SECURITY AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED
HERETO OR THERETO.
          5.9 Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.
          5.10 Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Companies to the Holder and thus refunded
to the Companies.
          5.11 Security Interest. The Holder has been granted a security
interest (i) in certain assets of the Companies as more fully described in the
Security Agreement and (ii) in the equity interests of the Parent’s Subsidiaries
pursuant to the Stock Pledge Agreement dated as of the date hereof. The
obligations of the Companies under this Note are guaranteed by Rudolph (Tré).
Cates III., the chief executive officer of the Parent, pursuant to the Guaranty
dated as of the date hereof.
          5.12 Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.
          5.13 Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register this Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new
Amended and Restated Secured Convertible Term Note

9



--------------------------------------------------------------------------------



 



instrument to the new holder, or (ii) transfer through a book entry system
maintained by the Company (or its agent), within the meaning of Treasury
Regulation Section 1.871-14(c)(1)(i)(B).
          5.14 Amendment and Restatement. This Note amends and restates in its
entirety, as of August 28, 2007, that certain Secured Convertible Term Note,
dated September 25, 2006, made by SMM and VCI Systems, Inc. in favor of Laurus
Master Fund, Ltd. The Companies acknowledge that on a date of such amendment and
restatement, Laurus Master Fund, Ltd. has assigned a portion of the outstanding
principal amount of this Note to each of Valens U.S. SPV I, LLC and Valens
Offshore SPV I, Ltd.
[Balance of page intentionally left blank; signature page follows]
Amended and Restated Secured Convertible Term Note

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Company has caused this Secured Convertible
Term Note to be signed in its name effective as of this 28th day of September,
2006.

           
SILICON MOUNTAIN HOLDINGS, INC.
      By:   /s/  Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III   
    President and Chief Executive Officer     

          WITNESS:
      /s/  Juan Perez          

            SILICON MOUNTAIN MEMORY, INCORPORATED
      By:   /s/  Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III   
    President and Chief Executive Officer     

          WITNESS:
      /s/  Juan Perez                

            VCI SYSTEMS, INC.
      By:   /s/  Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III   
    President and Chief Executive Officer   

          WITNESS:
      /s/  Juan Perez          

          Acknowledged and Agreed to by:
    LAURUS MASTER FUND, LTD.     By:   /s/ David Grin         Name: David Grin  
    Title: Director     VALEN U.S. SPV I, LLC     By:   /s/ David Grin        
Name: David Grin       Title: Authorized Signatory     VALENS OFFSHORE SPV I,
LLC     By:   /s/ David Grin         Name: David Grin       Title: Authorized
Signatory  

Amended and Restated Secured Convertible Term Note

11



--------------------------------------------------------------------------------



 



EXHIBIT A
OTHER COMPANIES
VCI Systems, Inc., a Colorado corporation
Amended and Restated Secured Convertible Term Note

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF CONVERSION
(To be executed by the Holder in order to convert all or part of
the Secured Convertible Term Note into Common Stock)
[Name and Address of Parent]
     The undersigned hereby converts $                     of the principal due
on [specify applicable Repayment Date] under the Secured Convertible Term Note
dated as of September ___, 2006 (the “Note”) issued by Silicon Mountain Memory,
Incorporated (the “Parent”) and certain of its Subsidiaries by delivery of
shares of Common Stock of the Parent (“Shares”) on and subject to the conditions
set forth in the Note.

             
1.
  Date of Conversion  
 
   
 
           
2.
  Shares To Be Delivered:        
 
           

            [HOLDER]
      By:         Name:         Title:        

Amended and Restated Secured Convertible Term Note

2